Exhibit 10.46
Summary of the Terms of Verint Systems Inc. Executive Officer Annual Bonus Plan
Verint Systems Inc. (the “Company”) maintains an annual bonus program (the
“AIP”) for its executive officers. Under the AIP, each executive officer is
eligible to receive an annual cash bonus upon the satisfaction of pre-determined
performance goals. The target bonus under the AIP is established annually by the
Compensation Committee of the Company’s Board of Directors (the “Committee”) as
part of the Committee’s regular compensation review process and is paid upon
certification by the Committee of the achievement of the underlying performance
goals. In establishing target bonuses, in addition to the factors considered as
part of the compensation review process generally, the Committee also considers
the target bonus set forth in the executive officer’s employment agreement (if
applicable), as well as special achievements, promotions, and other facts and
circumstances specific to the individual officer.
The performance goals under the AIP are based on revenue, a measure of
profitability, and a measure of cash generation (e.g., days sales outstanding)
and expressed on a non-GAAP basis. In the case of executive officers with
responsibility for a specific operating unit, unit revenue and unit
profitability goals (contribution margin) are also incorporated into the
executive officer’s performance goals. In addition to company-wide performance
goals (or if applicable, unit-based goals) a portion of the target bonus may
also be tied to the achievement of non-financial management business objectives
(MBOs) approved by the Committee. The financial performance goals established by
the Committee generally come in the form of a range, wherein the executive
officer may achieve a percentage of his or her target bonus (generally 50-75%)
at the low end of the performance range (or threshold), 100% of his target bonus
towards the middle of the performance range (target performance), and up to 200%
of his target bonus at the high end of the performance range.

 

